                                                                           F!! En
                                                                  VS cil            coulir
                                                                                         ND
                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IVIARAWREIT 25 PM 3: 52
                                                                          5 T.FFTE
Robert Taylor Ripley et al.                                         AT BALTIMORE
        v.                                                      BY—CiviLDIuSEB(41-%0373

Long Distance Relocation Services, LLC et al.



                                        MEMORANDUM

        Now pending are the defendants' motion to dismiss plaintiffs' complaint pursuant to

Rules 12(b)(3) and 12(6)(6) and the plaintiffs' motion to strike late-filed affidavits. Both

motions have been frilly briefed and no oral argument is necessary. For the reasons stated below,

the court will grant the defendants' motion to dismiss Count II, and otherwise deny without

prejudice the defendants' motion to dismiss The court will grant the plaintiffs' motion to strike

the late-filed affidavits.

                              FACTS AND PROCEDURAL HISTORY

        Dr. Robert Taylor Ripley and Anna Nesbit Ripley (the "Ripleys") hired Long Distance

Relocation Services ("LDRS") to pack and transport their household goods from Potomac,

Maryland to Houston, Texas. The Ripleys have sued various individuals and companies

(collectively, "the defendants"), although the exact relationship between them is unclear to the

Ripleys. LDRS appears to be the same as ICD Clark Investments, LLC. The Ripleys' credit card

receipts show that they made payments to Long Distance Van Lines ("LDVL"), which might

also do business as Maryland Moving and Storage, Inc. and North Eastern Moving and Storage,




                                                  1
Inc. The Ripleys also have sued individual defendants Alexei Dorokhov, owner of ICI)

Clark/LDRS, Roman Spinu, and Anthony Spade.'

        On June 18, 2018, the Ripleys received a "Binding Moving Estimate" from the

defendants, based on the Ripleys' reported inventory, a review of the home on Zillow, and an in-

home inspection done by another company. Compl., ¶ 19-21, ECF 1. Richard, an employee of

the defendants who prepared the estimate, told Dr. Ripley that LDRS was not a broker and would

perform all aspects of the move. Id. ¶ 22. On July 11, Lissa, a quality assurance representative

for the defendants, told Dr. Ripley that Richard had underestimated the move, and the price

would be higher. Id. ¶ 23. She gave him a revised quote the next day. Id. ¶ 24. According to

the Ripleys, since this was within six days of the move, "the Ripleys had no practical choice but

to comply with the exorbitant demand." Id. ¶ 25. On July 12, 2018, the defendants increased the

cost again. Id. ¶ 26. On the day of the move, the movers appeared with two rented trucks. Id. 11

27. The primary driver looked through a few rooms of the house and told the Ripleys the quote

was underestimated, and gave a new revised estimate that was non-negotiable. Id. ¶ 27. After

the goods were packed, the defendants increased the packing costs again. Id. ¶ 31. The Ripleys

allege that the movers "underfilled multiple boxes which artificially increased the total cubic feet

of the shipment" and "caused serious damage to the house." Id ¶ 32-33.

         The Ripleys' goods were unloaded in Houston on July 26, 2018. The Ripleys allege that

the driver of the truck did not work for the defendants, and the two movers who assisted the

driver said they responded to a Craigslist ad placed by the driver. The driver wore a shirt that

said "Move4less." Id. II 35. The driver insisted that Dr. Ripley pay him immediately in cash or




I The complaint does not specify the positions of Spinu and Spade. In Spinu's affidavit, ECF 12, he states that he
was formerly associated with Maryland Moving and Storage.

                                                         2
he would not unload the goods, and Dr. Ripley paid him $4,131.15 in cash} Id. During the

move, multiple items were damaged, permanently destroyed, or lost. Id. 1134.

          The Ripleys allege that the defendants have provided illegal interstate brokerage services

in violation of 49 U.S.C. § 14916 (Count I), have engaged in illegal "weight bumping" in

violation of 49 U.S.C. § 14912 (Count II), have committed fraud (Count III), have violated the

Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1962(c) (Count IV),

have conspired to violate RICO (Count V), and have violated the Maryland Consumer Protection

Act (Count VI).

                                          STANDARD OF REVIEW
Forum Selection Clause:

         The defendants' Rule 12(6)(3) motion attempts to enforce the forum selection clause in

the bill of lading allegedly executed between the defendants and the Ripleys, and therefore will

be treated as a motion to dismiss pursuant to forum non conveniens. 3

         A "federal court interpreting a forum selection clause must apply federal law in doing

so." Albemarle Corp. v. AstraZeneca UK Ltd, 628 F.3d 643, 650 (4th Cir. 2010). The court

must first determine whether the forum selection clause is mandatory and whether the plaintiff's

claims are within the scope of the clause. Open Text Corp. v. Grimes, 262 F. Supp. 3d 278, 287-

88 (D. Md. 2017). The court must also determine if the forum selection clause is "contractually

valid." Sears Contract Inc. v. Sauer Inc., 378 F. Supp. 3d 435, 440 (E.D.N.C. 2019) (quoting


2 According to the Riplc s. the defendants gave a third revised estimate of $20,017. Compl. $ 31. It is not clear if
the $4.131.15 paid in cash was part of or in addition to the amount owed under that estimate.
3 The defendants seek to enforce the forum selection clause under Rule 12(b)(3). The Supreme Court made clear in
Atlantic Marine that a forum selection clause cannot be enforced by a motion to dismiss under Rule 12(b)(3), and is
appropriately considered under the doctrine offorum non conveniens. Atlantic Marine Const Co., Inc. v. U.S. Dist.
Court for the W. Dist. of Tex., 571 U.S. 49, 56 (2013). The court, however, will treat defendants' motion as aforum
non conveniens motion. See Mueller v. Apple Leisure Corp., 880 F.3d 890. 894 (7th Cir. 2018) (-Although Apple
had not formally moved to dismiss based on forum non conveniens, this dismissal motion plainly invoked the forum
selection clause and asked the court to enforce it. . . the judge was well within his discretion to treat the motion as,
in substance, a forum non conveniens motion."). The defendants do not otherwise contest venue as improper under
28 U.S.C. § 1391.

                                                           3
Atlantic Marine Const. Co., Inc. v. US. Dist. Court for the Western Dist. of Tex., 571 U.S. 49,

62-63, n.5 (2013). Forum selection clauses are presumptively valid, but this presumption "is not

absolute and, therefore, may be overcome by a clear showing that they are unreasonable under

the circumstances." Allen v. Lloyd's of London, 94 F.3d 923, 928 (4th Cir. 1996); BAE Systems

Tech. Solution & Servs., Inc. v. Republic of Korea Del Acquisition Program Admin., 884 F.3d

463, 470 (4th Cir. 2018) ("[C]ourts enforce forum selection clauses unless it would be

unreasonable to do so."). "Choice of forum and law provisions may be found unreasonable if (1)

their formation was induced by fraud or overreaching; (2) the complaining party 'will for all

practical purposes be deprived of his day in court' because of the grave inconvenience or

unfairness of the selected forum; (3) the fundamental unfairness of the chosen law may deprive

the plaintiff of a remedy; or (4) their enforcement would contravene a strong public policy of the

forum state." Allen, 94 F.3d at 928.

         Once the forum selection clause is determined to be valid, mandatory, and encompassing

of the plaintiff's claims, the plaintiff bears the burden of "showing why the court should not

transfer the case to the forum to which the parties agreed." Atlantic Marine, 571 U.S. at 64.4

"When the parties have agreed to a valid forum-selection clause, a district court should ordinarily

transfer the case to the forum specified in that clause." Id at 62. To prevent transfer, the

plaintiff must show "extraordinary circumstances unrelated to the convenience of the parties"

and based on "public-interest factors only." Id. at 62, 64.




  Atlantic Marine speaks of -transfer" because it involved a 28 U.S.C. § 1404(a) motion. The court, however, made
clear that § 1404(a) "is merely a codification of the doctrine of forum non conveniens" when the transferee forum is
another federal court, Atlantic Marine, 571 U.S. at 60, and the Fourth Circuit has applied Atlantic Marine's
framework in the context of a dismissal for forum non conveniens. BAE Systems, 884 F.3d at 470-71.

                                                         4
       Motion to Dismiss:

       To survive a motion to dismiss, the factual allegations of a complaint "must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact)." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citations omitted). "To satisfy this standard, a plaintiff need not 'forecast' evidence

sufficient to prove the elements of the claim. However, the complaint must allege sufficient

facts to establish those elements." Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)

(citation omitted). "Thus, while a plaintiff does not need to demonstrate in a complaint that the

right to relief is 'probable,' the complaint must advance the plaintiff's claim 'across the line from

conceivable to plausible.' Id. (quoting Twombly, 550 U.S. at 570). Additionally, although

courts "must view the facts alleged in the light most favorable to the plaintiff" they "will not

accept 'legal conclusions couched as facts or unwarranted inferences, unreasonable conclusions,

or arguments' in deciding whether a case should survive a motion to dismiss. US. ex reL

Nathan v. Takeda Pharm. North Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013) (quoting Wag More

Dogs, LLC y Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).

                                           DISCUSSION

Forum Selection Clause:

        In their motion to dismiss, the defendants attach two pages of what they claim is a bill of

lading between the defendants and the Ripleys. The first page contains a forum selection clause,

which states:

        SECTION 11: AGREED MANDATORY CHOICE OF LAW, VENUE AND
        JURISDICTION. If a lawsuit becomes necessary to resolve any dispute between the
        carrier and shipper, said suit shall and must only be brought in circuit or county court in
        and for Broward County, Florida, Suits involving disputes over interstate shipments must
        be limited to the governing federal law. Both parties agree to submit themselves to the
        jurisdiction of the Florida Court and agree given the relationship to the state, such

                                                  5
         exercise is reasonable and lawful. Shipper consents to jurisdiction in Broward County,
         Florida and hereby waives the right to be served within the State of Florida.

         The second page is a valuation addendum which contains the signature of one of the

Ripleys.5 The signature is dated July 18, 2018. "Long Distance Van Lines" and an address in

Columbia, MD appear at the top of the signature page.

         The Ripleys argue that the forum selection clause is not enforceable. They argue that it

does not apply, as the defendants did not attach a complete copy of the alleged bill of lading and

there is a dispute as to whether the Ripleys signed it. They further argue that the claims do not

arise out of the contract, only one of the seven defendants is even ostensibly party to the bill of

lading, and that its enforcement would be unreasonable and unjust.

         The defendants have not adequately shown that the Ripleys agreed to the forum selection

clause. First, the defendants have supplied one page of the alleged bill of lading containing the

forum selection clause, and then a valuation addendum signed by Mr. Ripley. While the

defendants are correct that a valid forum selection clause is usually enforced, here, the

defendants have not shown that a valid forum selection clause was signed and agreed to by the

Ripleys, as only the signed addendum is attached and there is no evidence that the Ripleys ever

received or assented to the bill of lading. See Star Techs., LLC v. GIIIIgLLC, Civil No. 3:12-

1720, 2012 WL 5194072, at *3 (S.D. W. Va, Oct. 19, 2012)6 (declining to enforce forum

selection clause when there was no evidence the plaintiff received the terms and conditions

containing the forum selection clause nor did the plaintiff sign the page with the terms) (and

collecting cases). Therefore, the present record does not "contain sufficient facts for the court to




5 The signature is not legible, but the customer initials are listed as "RTR" so the signature appears to be that of Dr.
Robert Taylor Ripley.
6 Unreported cases are cited for the soundness of their reasoning. not for any precedential value.


                                                           6
determine that" the forum selection clause is valid and binding on the Ripleys. Pax, Inc. v.

Veolia Water N. Am. Operating Servs., Inc., 347 F. Supp. 2d 281, 284 (W.D. Va. 2004). 7

        The Ripleys also argue that several of the defendants are not party to the forum selection

clause and therefore cannot enforce it. A forum selection clause may be enforced by a party to

the agreement, its agent, a third-party beneficiary, or a "closely related' party so as to entitle it

to the rights and obligations of the [forum selection clause]." Open Text, 262 F. Supp. 3d at 287;

Belfiore v. Summit Fed Credit Union, 452 F. Supp. 2d 629, 633 (D. Md. 2006). It appears that

LDVL was a party to at least the valuation agreement, as its name appears at the top of the

signature page. It might also be assumed that it was a party to the bill of lading. The other

defendants, however, have provided no evidence that they were parties to the bill of lading.

Further, at this stage, the court does not have enough information to determine if the other

defendants are "closely related" to LDVL so that they may also enforce the forum selection

clause. Therefore, even if it is shown that the forum selection clause is binding on the Ripleys,

the non-party defendants cannot necessarily enforce it.

         The Ripleys also argue that the forum selection clause is invalid and enforcement would

be unreasonable because of the unequal bargaining power between the Ripleys and the

defendants, because there is no connection to Florida, and because Florida would not accept

jurisdiction of this lawsuit. In regard to the unequal bargaining power, a contract of adhesion is

not per se unreasonable, BeWore, 452 F. Supp. at 632-33, and the plaintiff must show that "the

forum selection clause itself was the product of fraud or coercion." Blue Ma/co, Inc. v. Minidis,

472 F. Supp. 2d 690, 704 (M.D.N.C. 2007); see Allen, 94 F.3d at 928 ("there is no contention by


' For the sake of completeness, the court notes that the forum selection clause is mandatory. as the clause provides
that any dispute "shall and must only" be brought in Broward County. This is "specific language of exclusion"
demonstrating that Broward County is the only forum in which claims may be brought. BAE Systems, 884 F.3d at
472.

                                                          7
the Names that they were fraudulently induced into agreeing to the forum selection or choice of

law clause"). Additionally, a forum selection clause may be unreasonable if it points to a forum

to which the action has no connection. See Sears Contract, 378 F. Supp. 3d at 442 ("[O]ther

than the forum-selection clause and the fact that Sauer has an office in Florida, this action bears

no connection to Florida."). This might indicate a bad-faith attempt to discourage customers

from pursuing claims against the defendants. See Eisaman v. Cinema Grill Systems, Inc., 87 F.

Supp. 2d 446,450-51 (D. Md. 1999). Finally, the Ripleys cite to case law and statute indicating

that Florida courts might refuse to exercise personal jurisdiction over the defendants.

       The court does not have enough information to rule on these issues. More importantly, it

need not address them yet as it is not clear whether the Ripleys ever bound themselves to the

forum selection clause and whether some or all of the defendants can enforce the forum selection

clause. Therefore, the court will deny the defendants' motion to dismiss based on the forum

selection clause.

       Motion to strike the late-filed affidavits:

       The Ripleys have moved to strike affidavits filed by defendants Alexei Dorokhov and

Roman Spinu for being untimely, irrelevant, and misleading. The affidavits concern the

residences of some of the defendants. The court will grant the Ripleys' motion to strike, as the

affidavits were late-filed and have been challenged as to their accuracy, but without deciding

whether the affidavits are irrelevant or misleading. Because this case will proceed to discovery,

the parties will have an opportunity to gather more information about the residences of the

defendants.

       Motion to Dismiss:

       Count I, Unlaw,fill Brokerage Activities:



                                                     8
        The Ripleys allege that one or more of the defendants illegally provided brokerage

services for the transportation of household goods in violation of 49 U.S.C. § 14916. The

defendants argue that the Ripleys have only alleged that the defendants used rented trucks and

contract labor, and have not properly alleged that the defendants engaged in brokerage services.

         Title 49 U.S.C. § 14916(a) states that a "person may provide interstate brokerage services

as a broker only if that person (1) is registered under, and in compliance with, section 13904[1"

The liability for claims under this section applies "jointly and severally (I) to any corporate

entity or partnership involved; and (2) to the individual officers, directors, and principals of such

entities." § 14916(d). A broker "means a person, other than a motor carrier or an employee or

agent of a motor carrier, that as a principal or agent sells, offers for sale, negotiates for, or holds

itself out by solicitation, advertisement, or otherwise as selling, providing, or arranging for,

transportation by motor carrier for compensation." 49 U.S.C. § 13102(2).8

         The defendants do not dispute in their motion to dismiss that they are not registered as

brokers under § 13904. The question is whether the defendants acted as brokers with respect to

the Ripleys. See Schramm v. Foster, 341 F. Supp. 2d 536, 550 (D. Md. 2004). "Whether a

company is a broker or a carrier. is not determined by how it labels itself, but by how it holds

itself out to the world and its relationship to the shipper." Saacke N Am., LLC v. Landstar

Carrier Servs., Inc., 5 11CV107-RLV, 2013 WL 7121197, at *7 (W.D.N.C. Dec. 19, 2013)

(citation omitted). For example, allegations that a company "only arranged for [another

company] to pick up the goods directly from [the shipper], and never handled, controlled, or took



8 Each of the defendants may be either a motor carrier or a broker, but cannot be both in the same transaction.

"[T]here is no overlap in the statute between 'carriers' and 'brokerst.f " 5K Logistics, Inc. v. Daily Exp., Inc., 659
F.3d 331, 335 (4th Cir. 2011). According to 49 C.F.R. § 371.2(a), "motor carriers. . . are not brokers ... when they
arrange or offer to arrange the transportation of shipments which they are authorized to transport and which they
have accepted and legally bound themselves to transport"


                                                          9
possession of the goods itself' properly alleged that the company was acting as a broker and not

a carrier. AIG Europe Ltd V. General System, Inc., RDB-13-0216, 2014 WL 3671566, at *4 (D.

Md. July 22, 2014); see Essex Ins. Co. v. Barrett Moving & Storage, Inc., 885 F.3d 1292, 1301

(11th Cir. 2018) ("We therefore hold that a party is not a broker under the Carmack Amendment

if it has agreed with the shipper to accept legal responsibility for that shipment.").

        The Ripleys allege that they communicated with LDRS, but that they actually paid

LDVL, and that they later paid movers, in cash, to unload their goods. This gives rise to the

inference that either LDRS or LDVL may have been acting as a broker in arranging for other

companies to transport the Ripleys' goods without actually exercising control over and assuming

responsibility for the goods. Therefore, at this stage, the Ripleys have plausibly alleged that one

or more of the defendants may have illegally provided brokerage services.

        Count II, Weight Bumping:

        The Ripleys allege that the defendants violated 49 U.S.C. § 14912 by engaging in weight

bumping "when they assigned a fictional volume to the Ripleys' shipment and packed near

empty boxes on to trucks to justify their claim of increased, above-estimate volume." Compl.

46. The defendants argue that, even if true, the Ripleys have alleged only false statements related

to volume, not weight. In response, the Ripleys point to the U.S. Department of Transportation

Office of Inspector General's website that states that "weight bumping" refers to "[k]knowingly

assigning a fraudulent weight or volume to a shipment."'

        Section 14912 defines "weight-bumping" as "the knowing and willful making or securing

of a fraudulent weight on a shipment of household goods[.}" The parties have presented no case,

and the court has identified none, involving a claim for weight bumping based on false


9 Dep't of Transport. 010, Household Goods Moving Fraud, https   \NI\   .oig.dagovinivestigations/household-
goods-moving-fraud (last visited Oct. 21. 2019).

                                                     10
statements about volume. Additionally, the website that the Ripleys point to does not purport to

interpret 49 U.S.C. § 14912 but simply describes types of fraud that could be committed against

consumers. Therefore, the Ripleys have not adequately shown that the alleged fraudulent

statements about volume amount to a violation of 49 U.S.C. § 14912. The court will dismiss this

claim.

           Count III, Fraud:

           The Ripleys allege fraud based on "numerous false statements" by the defendants.

Compl. I 50. They allege that the defendants made false statements regarding the price, who

would perform the services, and the volume of the Ripleys' household goods. The defendants

argue that the Ripleys do not plead fraud with sufficient particularity as required by Fed. R. Civ.

P. 9(b).

           Rule 9(b) states, "Nn alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake." See State Farm Mutual Auto. Ins. Ca v. Slade

Healthcare, Inc., 381 F. Supp. 3d 536, 563 (D. Md. 2019) ("In other words, Rule 9(b) requires

plaintiffs to plead the who, what, when, where and how: the first paragraph of any newspaper

story.") (internal quotation and citation omitted). The purpose of Rule 9(b) is to put defendants

on notice of the alleged fraudulent conduct, protect defendants from frivolous suits, eliminate

fraud actions where all facts are learned in discovery, and protect defendants from harm to their

goodwill and reputation. Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th

Cir. 1999) (citations omitted). Consequently, a "court should hesitate to dismiss a complaint

under Rule 9(b) if the court is satisfied (1) that the defendant has been made aware of the

particular circumstances for which she will have to prepare a defense at trial, and (2) that




                                                    11
plaintiff has substantial prediscovery evidence of those facts." State Farm, 381 F. Supp. 3d at

563 (quoting Harrison, 176 F.3d at 784).

        Here, the Ripleys adequately plead fraud. They allege several false statements made by

or attributable to the defendants. For example, the Ripleys allege specific false statements from

Richard and Lissa, who both work for LDRS, and the driver who packed their goods and Brandi,

who apparently either work for LDRS, with whom the Ripleys communicated, or LDVL, whom

the Ripleys paid. The Ripleys also allege that the movers falsely represented the volume of the

goods by under-packing the boxes. These allegations are sufficiently particular to make the

defendants aware of the "particular circumstances for which [they] will have to prepare a defense

at trial." Although the Ripleys need discovery to learn about the relationship between the

defendants, they have substantial prediscovery evidence of the alleged fraudulent statements, as

they have firsthand knowledge of the statements and the circumstances surrounding them. i°

        Count IV and Count V. Racketeer Influenced and Corrupt Organizations Act ("RICO'),
        18 U.S.C. § I962(c), and conspiracy to violate RICO, 18 U.S.C. § I962(d):

         The Ripleys allege that the defendants have engaged in "a pattern of racketeering

activity" through "wire fraud in violation of 18 U.S.C. § 1343, extortion in violation of state law

and 49 U.S.C. § 14915, and interference with commerce in violation of 18 U.S.C. § 1951."

Compl. II 61. Specifically, the Ripleys allege that the defendants "promote[d] their fraud by

using false websites and reviews, emailing and mailing false estimates that they do not intend to

honor, and by extorting victims to regain their possessions" and "refus[ed] to unload goods

without an additional cash payment and threaten[ed] to withhold delivery of those goods."




'0 The defendants state in their Motion to Dismiss that the complaint includes allegedly false statements made by
Richard and Lissa. who are not defendants in this case The Ripleys. however, have properly alleged that these
statements, made by individuals working for defendants, are attributable to the defendants.

                                                        12
 Id. 111162-63. The defendants argue that the Ripleys have not adequately alleged that the

defendants engaged in a pattern of racketeering activity, instead complaining "only of a single

discrete transaction, with a single (albeit married) party, which transaction occurred over a short

period of time." Defs.' Reply, at 16, ECF 10.

        Under § 1962(c), it is "unlawful for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through a

pattern of racketeering activity or collection of unlawful debt." To show a "pattern" of

racketeering activity, the plaintiff must identify at least two related acts of racketeering activity,

occurring within 10 years of each other, and must demonstrate "continuity." U.S. Airlines Pilots

Ass 'ii v. Awappa, LLC, 615 F.3d 312, 318 (4th Cir. 2010) (citing 18 U.S.C. § 1961(5) and H.J.

Inc. v. Northwestern Bell Tel. Ca, 492 U.S. 229, 242 (1989)). "To allege open-ended continuity,

a plaintiff must plead facts .. . that give rise to a reasonable expectation that the racketeering

activity will extend indefinitely into the future." Id. (citation omitted). When racketeering

activity has a built-in ending point, it is not open-ended. Id."

         The Fourth Circuit has cautioned against using RICO to capture "ordinary or garden-

variety fraud claims better prosecuted under state law," especially when there is only one victim.

Al-Abood ex reL Al-Abood v. El-Shaman, 217 F.3d 225, 238 (4th Cir. 2000); see also Menasco,

Inc. v. Wasserman, 886 F.2d 681, 684 (4th Cir. 1989) (allegations of acts occurring over one

year, narrowly directed toward a single fraudulent goal, and involving one perpetrator and one

set of victims did not state a RICO claim). The Ripleys make cursory allegations that there are

other customers who also have been defrauded by defendants, although they base these

I I The Ripleys appear to allege only open-ended continuity, and not closed continuity. Closed continuity requires
acts emending over a substantial period of time. U.S. Airline Pilots, 615 F.3d at 318 (citing H.J. Inc., 492 U.S. at
242).

                                                          13
allegations on online reviews and provide no details as to who the customers are and how they

were allegedly defrauded. Compl. ¶ 64. The court notes that the defendants' alleged conduct

does not appear to be the kind appropriately subject to RICO liability.

       The court need not decide this now, however. The scope of the defendants' alleged

fraudulent scheme requires additional discovery regardless of the eventual disposition of the

RICO claims. Accordingly, the court will deny without prejudice the defendants' motion to

dismiss as to Counts IV and V

       Count VI, Violation of the Maryland Consumer Protection Act:

       The Ripleys allege that the defendants violated the Maryland Consumer Protection Act,

Md. Code Ann., Com. Law, §§ 13-101, et seq., by engaging in fraud with respect to the

provision of household moving services. Compl. II 82. The defendants argue that these claims

are preempted by the Carmack Amendment.

       "Initially enacted in 1906 as an amendment to the Interstate Commerce Act of 1887, the

Carmack Amendment creates 'a national scheme of carrier liability for goods damaged or lost

during interstate shipment under a valid bill of lading." 5K Logistics, 659 F.3d at 335. It

preempts common law contract or negligence claims against a carrier for loss or damage to

goods, Shao v. Link Cargo (Taiwan) Ltd, 986 F.2d 700, 705-07 (4th Cir. 1993), and some courts

have held that it also preempts other tort and contract claims relating to the shipment, such as

claims for fraud, See Miracle of Life, LLC v. N. Am. Van Lines, Inc., 368 F. Supp. 2d 494, 498

(D.S.C. 2005) (collecting cases).

       The Carmack Amendment, however, only regards the liability of carriers. Shao, 986 F.2d

at 706; 5K Logistics, 569 F.3d at 338 (a breach of contract action between a shipper and a broker

is not preempted by the Carmack Amendment); see also Essex Ins., 885 F.3d at 1299 ("If Barrett



                                                14
was a 'broker,' the Carmack Amendment does not apply[.]"). As discussed supra, it is not clear

if some or all of the defendants were acting as brokers rather than carriers To the extent the

defendants were acting as brokers, the Carmack Amendment would not preempt the state law

claims. Therefore, at this stage, the court need not decide whether the Carmack Amendment

would preempt some or all of the Ripleys' state law claims against the defendants if they are

carriers.'

         Plaintiffs Recovery:

         The defendants argue that the Ripleys' recovery is limited by statute and contract. The

court declines to decide this issue at the motion to dismiss stage.

                                                  CONCLUSION

         For the reasons stated above, the court will grant in part and deny in part the defendants'

motion to dismiss. The court will grant the defendants' motion to dismiss solely as to Count II.

The court will otherwise deny the motion to dismiss without prejudice. The court will grant the

Ripleys' motion to strike. A separate order follows.



    (o72
Date                                                                      Catherine C. BlMce
                                                                          United States District Judge




12 The defendants also argue that the Ripleys cannot seek relief for the loss of, theft of, and damage to their property

because they have not filed a claim for damages per 49 C.F.R. § 370,3. Memo. in Supp. of Defs.' Mot. to Dismiss,
at 5. ECF 8-1. This requirement applies only to claims against carriers, not brokers. Because the Ripleys have
properly alleged that one or more of the defendants acted as a broker, at this stage the court will not decide whether
any of the Ripleys' claims are subject to 49 C.F.R. § 370.3.

                                                           15
